Citation Nr: 1715697	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability to include spondylosis, degenerative scoliosis, and degenerative disc disease.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955.  The Veteran died in July 2012.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   After the Veteran's death, in an April 2013 memorandum, VA substituted the appellant as the claimant in this case. 

In July 2015, this matter was last before the Board at which time it was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran lumbar spine disability to include spondylosis, degenerative scoliosis, and degenerative changes were at least as likely as not related to a June 1954 injury in-service.

CONCLUSION OF LAW

The criteria for service connection for lumbar spine disability to include spondylosis, degenerative scoliosis, and degenerative changes are met.  38 U.S.C.A. § 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify

Since the Board is granting the Appellant's claim there is no need to discuss whether the Appellant has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The Appellant contends that the Veteran's back disability was caused by an injury in service.  Upon review, the Board finds that the evidence supports the Appellant's contention and service connection is warranted.

The Board notes that the sole issue in dispute is whether there is a nexus between the Veteran's spondylosis, degenerative scoliosis, and degenerative changes and a June 1954 injury in-service.  On this issue, the Board has requested a specialist medical opinion which was received in January 2017.  This specialist opinion determined that there is at least as likely as not a relationship between the Veteran's June 1954 in-service injury and his spondylosis, degenerative scoliosis, and degenerative changes.  The Board finds this evidence to be probative as the specialist provided a detailed chronological history of the Veteran's back disability and explained that the Veteran's subsequent discharge diagnosis of osteosclerosis is unusual in a 24 year old gentlemen.  The specialist stated that given the unusual nature of such a diagnosis and the close temporal proximity of the injury in-service; that it was at least as likely as not that the spondylosis, degenerative scoliosis, and degenerative changes were related to the Veteran's prior injury in service.  He further explains that a lower back pain or strain can be chronic after sustaining an injury, which occurred to the Veteran in June 1954.  The term "osteosclerosis" is a non-specific term which is not used in contemporary radiology practice, but in the 1950s was used as a term to convey a sense of degenerative changes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

The Board finds that this evidence is probative on the issue of nexus, and as an in service injury and a current disability were already established, service connection for the Veteran's lumbar spine disability to include spondylosis, degenerative scoliosis, and degenerative disc disease is warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for spondylosis, degenerative scoliosis, and degenerative disc disease is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


